          Case 3:18-cv-02499-WHO Document 129 Filed 06/18/19 Page 1 of 2


1

2

3

4

5

6

7

8

9
                                  UNITED STATES DISTRICT COURT
10                               NORTHERN DISTRICT OF CALIFORNIA
                                     SAN FRANCISCO DIVISION
11
     IN RE: JUUL LABS, INC. PRODUCTS                   CASE NO. 18-cv-02499-WHO
12   LITIGATION                                        CASE NO. 18-cv-06776-WHO
                                                       CASE NO. 18-cv-06808-WHO
13
                                                       ORDER GRANTING
14                                                     ADMINISTRATIVE MOTION TO RELATE
                                                       AND CONSOLIDATE ACTIONS
15
                                                       Hon. William H. Orrick
16
     SABRINA ZAMPA, individually, and as               CASE NO. 19-cv-02466-EMC
17   guardian of her minor children J.M., a minor,
     and J.M., a minor, on behalf of themselves and    [Hon. Edward M. Chen]
18   those similarly situated,

19                         Plaintiff,

20          v.

21   JUUL LABS, INC., a Delaware corporation
     f/k/a PAX LABS, INC. f/k/a PLOOM
22   PRODUCTS, INC.,

23                         Defendant.

24
            The Court GRANTS Defendant JUUL Labs, Inc.’s Administrative Motion to Relate and
25
     Consolidate Actions pursuant to Local Rule 3-12 and Rule 42 of the Federal Rules of Civil
26
     Procedure. Zampa v. JUUL Labs, Inc., Case No. 19-cv-02466-EMC, shall be related to and
27
     consolidated into In re: JUUL Labs, Inc. Products Litigation, No. 3:18-cv-02499-WHO, pursuant to
28


                  ORDER GRANTING MOTION TO RELATE AND CONSOLIDATE ACTIONS
                                    CASE NO. 3:18-CV-02499 WHO
          Case 3:18-cv-02499-WHO Document 129 Filed 06/18/19 Page 2 of 2


1    this Court’s prior order consolidating proceedings, Dkt. 71, which remains in effect and shall govern
2    this proceeding. JLI need not respond to the complaint in Zampa.
3           IT IS SO ORDERED.
4

5

6

7
     Dated: June 18, 2019                                  ____________________________________
8
                                                           THE HON. WILLIAM H. ORRICK
9                                                          UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                  ORDER GRANTING MOTION TO RELATE AND CONSOLIDATE ACTIONS
                                    CASE NO. 3:18-CV-02499 WHO
                                                       2
